Exhibit 10.4

EXECUTION VERSION

 

 

[Published CUSIP Number: 69318RAC6]

TERM LOAN AND SECURITY AGREEMENT

Dated as of May 14, 2014

among

PBF LOGISTICS LP,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK

SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

CONTENTS

 

            Page   Section 1.      The Facility      1    (a)      The
Commitment      1    (b)      Borrowings, Conversions, Continuations      1   
(c)      Interest; Computations      2    (d)      Evidence of Loans      2   
(e)      (1) Maturity; Payments Generally      3    (f)      Voluntary
Prepayments      6    (h)      Insufficient Funds      6    (j)      Defaulting
Lenders      7    Section 2.      Conditions Precedent to the Loans      8   
Section 3.      Representations and Warranties      11    (a)      Existence,
Qualification and Power      11    (b)      Authorization; No Contravention     
11    (c)      Governmental Authorization; Other Consents      11    (d)     
Binding Effect      12    (e)      No Default      12    (f)      Compliance
with Laws; Margin Regulations; Investment Company Act      12    (g)     
Solvency      12    (h)      Disclosure      12    (i)      Title to Collateral;
No Other Liens      13    (j)      Perfected First Priority Liens      13    (k)
     Required Collateral Amount      13    (l)      Borrower’s Legal Name;
Jurisdiction of Organization; Chief Executive Office; Taxpayer Identification
Number      13    (m)      Litigation      13    (n)      Foreign Assets Control
Regulations and Anti-Money Laundering      13    (o)      PATRIOT Act,
Anti-Terrorism Laws and FCPA      14    Section 4.      Affirmative Covenants   
  14    (a)      Financial Statements      14    (b)      Certificates; Other
Information      15    (c)      Notices      16    (d)      Preservation of
Existence, Etc      16    (e)      Use of Proceeds      16    (f)      Required
Collateral Amount      16    (g)      Perfection of Security Interest in
Collateral      17    (h)      Books and Records      18    (i)      Inspection
Rights      18    (j)      Compliance with Laws      18   

 

i



--------------------------------------------------------------------------------

(k)

     Further Assurances      18   

Section 5.

     Negative Covenants      19   

(a)

     Use of Proceeds      19   

(b)

     Liens      19   

(c)

     Disposition of Collateral      19   

(d)

     Burdensome Agreements      19   

(e)

     Change in Name, etc      19   

(f)

     Control Agreements      19   

Section 6.

     Security      19   

(a)

     Grant of Security      19   

(b)

     Exercise of Remedies      19   

(c)

     Application of Proceeds      20   

(d)

     Reinstatement      20   

Section 7.

     Events of Default      20   

Section 8.

     Yield Protection and Illegality      22   

Section 9.

     Administrative Agent      25   

Section 10.

     Additional Security Provisions      29   

Section 11.

     Miscellaneous      31   

 

ii



--------------------------------------------------------------------------------

TERM LOAN AND SECURITY AGREEMENT

This TERM LOAN AND SECURITY AGREEMENT is entered into as of May 14, 2014 between
PBF LOGISTICS LP, a Delaware limited partnership (the “Borrower”), WELLS FARGO,
NATIONAL ASSOCIATION (in such capacity, the “Administrative Agent”), WELLS FARGO
SECURITIES, LLC, as joint lead arranger and joint bookrunner (the “Lead
Arranger”) and CITIGROUP GLOBAL MARKETS INC., and DEUTSCHE BANK SECURITIES INC.
as additional joint lead arrangers and joint bookrunners (in such capacities,
together with the Lead Arranger, the “Joint Lead Arrangers”)) and the financial
institutions and other entities signatories hereto as Lenders (each a “Lender”
and collectively the “Lenders”).

PRELIMINARY STATEMENTS:

A. The Borrower has requested that the Lenders provide a term loan facility (the
“Term Loan Facility”), and the Lenders have indicated their willingness to lend
on the terms and subject to the conditions set forth herein.

B. Terms not defined herein have the meanings assigned to them in Exhibit A
hereto.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Section 1. The Facility.

(a) The Commitment. Subject to the terms and conditions set forth herein, the
Lenders severally agree, in accordance with their commitments set forth on
Schedule I, to make a (i) single loan to the Borrower on the Closing Date in an
aggregate amount in Dollars determined by the Borrower not to exceed
$300,000,000 (the “Initial Loan”) and (ii) subject to the satisfaction of the
conditions set forth in Section 2(b), additional loans in Dollars determined by
the Borrower in an amount not to exceed $0 (the “Subsequent Loan”, and together
with the Initial Loan, the “Loans”). Notwithstanding anything to the contrary
contained herein, in no event shall the aggregate outstanding principal amount
of the Loans exceed $300,000,000. Amounts borrowed under this Section 1(a) and
repaid or prepaid may not be reborrowed. The Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(b) Borrowings, Conversions, Continuations. The Borrower may request that the
Loans be (i) made as or converted to Base Rate Loans by irrevocable notice to be
received by the Administrative Agent not later than 12:00 noon on the Business
Day of the borrowing or conversion, or (ii) made or continued as, or converted
to, Eurodollar Rate Loans by irrevocable notice to be received by the
Administrative Agent not later than 12:00 noon three Business Days prior to the
Business Day of the borrowing, continuation or conversion. Subject to the
following paragraph, if the Borrower fails to give a notice of conversion or
continuation prior to the end of any Interest Period in respect of a Eurodollar
Rate Loan, the Borrower shall be deemed to have requested that such Loan be
continued as a Eurodollar Loan with a one month interest period. If the Borrower
requests that a Loan be continued as or converted to a Eurodollar Rate Loan, but
fails to specify an Interest Period with respect thereto, then, subject to the
following paragraph, the Borrower shall be deemed to have selected an Interest
Period of one month with respect to such Loan. Notices pursuant to this
Section 1(b) may be given by telephone if promptly confirmed in writing.

 

1



--------------------------------------------------------------------------------

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loan may be converted to or
continued as a Eurodollar Rate Loan without the written consent of the Required
Lenders.

Following receipt of a notice pursuant to this Section 1(b), the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Loans. In the case of a Borrowing, each applicable Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at such office as the Administrative Agent may
designate not later than 2:00 p.m. on the Business Day specified in the
applicable notice. Upon satisfaction of the applicable conditions set forth in
Section 2, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Interest; Computations. At the option of the Borrower, the Loans shall bear
interest at a rate per annum equal to (i) the Eurodollar Rate plus the Interest
Margin; or (ii) the Base Rate plus the Interest Margin.

The Borrower promises to pay interest (i) for any Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Loan to a Base Rate Loan, and (ii) for any Base Rate Loan, on
the last Business Day of each calendar quarter. The Borrower further promises to
pay all accrued and unpaid interest on the Loans on the Maturity Date.

While (i) any Event of Default under Section 7(a)(i) or 7(f) exists and
(ii) upon the written request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts shall be payable on demand.

All computations of interest for a Base Rate Loan computed using the prime rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).

(d) Evidence of Loans. The Loans and all payments thereon shall be evidenced by
the Administrative Agent’s loan accounts and records; provided, however, that
upon the request of any Lender, each of the Loans held by such Lender may be
evidenced by a promissory note in the form of Exhibit B hereto (each, a “Note”),
in addition to such loan accounts and records. Such loan accounts, records and
Notes shall be conclusive absent manifest error of the amount of

 

2



--------------------------------------------------------------------------------

the Loans and payments thereon. Any failure to record the Loans or payment
thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.

(e) (1) Maturity; Payments Generally. The Borrower shall repay to the
Administrative Agent on behalf of the Lenders on the Maturity Date the aggregate
principal amount of the Loans outstanding on such date.

The Borrower shall make all payments required hereunder not later than 3:00 p.m.
on the date of payment in immediately available funds in Dollars at the office
of the Administrative Agent located at 550 South Tryon Street, 6th Floor,
Charlotte, North Carolina 28202 or such other address as the Administrative
Agent may from time to time notify the Borrower in writing (the “Lending
Office”). All payments received by the Administrative Agent after 3:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. All payments received by the
Administrative Agent shall be applied ratably to each Lender based on its
Applicable Percentage.

If any payment to be made by the Borrower hereunder shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

All payments by the Borrower to the Administrative Agent on behalf of the
Lenders hereunder shall be made to the Administrative Agent in full without
set-off or counterclaim and free and clear of and exempt from, and without
deduction or withholding for or on account of, any present or future taxes,
levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof. If,
however, any applicable Loan Party shall be required by Law to withhold or
deduct any Taxes, including both U.S. federal backup withholding and withholding
taxes, from any payment, then (A) the applicable Loan Party shall withhold or
make such deductions as are determined by the Loan Party to be required based
upon the information and documentation it has received pursuant to subsection
(e)(2) below, (B) the applicable Loan Party shall timely pay the full amount
withheld or deducted to the relevant taxing authority in accordance with the
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions of Indemnified Taxes applicable to additional
sums payable under this Section) the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(2) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), at the time or times reasonably
requested by the Borrower (or the applicable Lender, in the case of a
Participant), such properly completed and executed documentation reasonably
requested by the Borrower (or the applicable Lender, in the case of a
Participant) as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably

 

3



--------------------------------------------------------------------------------

requested by the Borrower (or the applicable Lender, in the case of a
Participant) shall deliver such other documentation prescribed by applicable Law
or reasonably requested by the Borrower or the Administrative Agent (or the
applicable Lender) as will enable the Borrower or the Administrative Agent (or
the applicable Lender) to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense.

(ii) Without limiting the generality of and notwithstanding the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax,

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to Borrower to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,

 

4



--------------------------------------------------------------------------------

IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3 IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower, such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA and to determine that such Lender has
complied with such obligations of such Lender under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. If to any Lender’s knowledge, any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

(iii) Each Lender shall promptly (A) notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrower make any
withholding or deduction for Taxes from amounts payable to such Lender.

(iv) Each Lender agrees that if, to its knowledge, any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or promptly notify the Borrower in writing of its
legal inability to do so.

 

5



--------------------------------------------------------------------------------

(f) Voluntary Prepayments. The Borrower may, upon two Business Days’ notice, in
the case of a Eurodollar Rate Loan, and upon same-day notice in the case of a
Base Rate Loan, prepay the Loans on any Business Day; provided that, in the case
of a prepayment of a Eurodollar Rate Loan, the Borrower pays all Breakage Costs
(if any) associated with such prepayment on the date of such prepayment.
Prepayments of the Loans must be accompanied by a payment of interest on the
amount so prepaid. Prepayments of (i) a Eurodollar Rate Loan must be in a
principal amount of at least $2,000,000 or a whole multiple of $500,000 in
excess thereof, and (ii) a Base Rate Loan must be in a principal amount of at
least $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount of the Loans then outstanding. Any
amounts prepaid hereunder shall be applied as set forth Section 1(e)(1).

(g) The obligations of the Lenders to make Loans hereunder are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(h) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(i) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, in either such case, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that the provisions of this clause (i) shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement, or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans.

 

6



--------------------------------------------------------------------------------

(j) Defaulting Lenders. (i) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(A) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11(d).

(B) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 6 or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts then owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts then owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which that Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(C) Certain Fees. Each Defaulting Lender shall not be entitled to receive, and
the Borrower shall not be required to pay, any fee that such Defaulting Lender
otherwise would have been entitled to, and Borrower would otherwise have been
required to pay, to such Defaulting Lender.

(ii) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer

 

7



--------------------------------------------------------------------------------

be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Subsequent Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Subsequent Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2. Conditions Precedent to the Loans.

(a) The obligation of the Lenders to make the Initial Loan hereunder is subject
to satisfaction of the following conditions precedent:

(i) Receipt by the Administrative Agent of the following items, each in form and
substance reasonably satisfactory to the Lenders:

(A) executed counterparts of this Agreement and the Guaranty, duly executed and
delivered by each Loan Party that is a party hereto and thereto;

(B) executed counterparts of each Account Control Agreement, duly executed and
delivered by the Borrower and the applicable Intermediary;

(C) if requested by any Lender, a Note (in the form of Exhibit B attached)
evidencing the Loan executed by the Borrower in favor of such Lender;

(D) Permitted Collateral with a value of not less than the Required Collateral
Amount, calculated after giving effect to the making of the Initial Loan on the
Closing Date;

(E) evidence that all action that the Administrative Agent may reasonably deem
necessary in order to perfect the Liens created hereunder has been taken,
including without limitation UCC financing statements;

(F) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner acting on behalf of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

 

8



--------------------------------------------------------------------------------

(G) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(H) a favorable opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(I) a certificate signed by a Responsible Officer of the Borrower certifying
(a) as to the matters set forth in
Section 2(a)(ii) below and (b) since December 31, 2013, there shall have not
occurred any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect;

(J) a certificate from the chief financial officer of (i) the Borrower
certifying that it and its Subsidiaries, on a consolidated basis, after giving
effect to the Transactions, shall be Solvent and (ii) PBF Energy Company LLC
certifying that it and its Subsidiaries, on a consolidated basis, after giving
effect to the Transactions, shall be Solvent;

(K) at least five Business Days prior to the Closing Date, all documentation and
other information that the Administrative Agent requests in order to comply with
its ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Act; and

(L) a copy of the flow of funds in connection with the closing of the Loans
deemed satisfactory by the Administrative Agent.

(ii) All of the representations and warranties in the Agreement made by any Loan
Party shall be true and correct in all material respects (or if such
representation or warranty is qualified by materiality, in all respects) as of
the Closing Date, or if such representation speaks of an earlier date, as of
such earlier date.

(iii) No Default or Event of Default under the Agreement shall have occurred and
be continuing or would result from the initial making of Loans thereunder.

(iv) The Transactions shall have been completed in accordance with the terms of
the Transfer Documents and applicable Law and the Borrower IPO shall have
resulted in gross proceeds of at least $200,000,000.

(v) The “Closing Date” as defined in the Senior Secured Facility shall have
occurred or shall occur substantially simultaneously with the Closing Date.

 

9



--------------------------------------------------------------------------------

(vi) The Borrower shall have paid all fees, charges and disbursements of one
outside counsel to the Administrative Agent and the Lenders (directly to such
counsel if requested by the Lead Arranger) to the extent invoiced no later than
two (2) Business Days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and the relevant Lender).

(vii) The Administrative Agent will have received, in form and substance
reasonably satisfactory to it, projections prepared by management of balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries, which will be quarterly for the first year through December 31,
2014 and annually thereafter for the term of the Senior Secured Facility.

(viii) There shall be no action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened in writing in any court or before
any arbitrator or governmental authority (i) in respect of the Senior Secured
Facility, the Term Loan Facility, the Borrower IPO or the Transactions or
(ii) that could reasonably be expected to have a Material Adverse Effect.

(ix) The Administrative Agent will be reasonably satisfied that, after giving
pro forma effect to the Transactions, the Borrower and its Subsidiaries shall
have no outstanding indebtedness for borrowed money, other than the Term Loan
Facility.

(x) The closing of the Term Loan Facility (with respect to the Initial Loans)
shall have occurred on or before May 31, 2014.

(b) The obligation of the Lenders to make each of the Subsequent Loans hereunder
is subject to satisfaction of the following conditions precedent:

 

  (i) All of the representations and warranties in the Agreement made by any
Loan Party shall be true and correct in all material respects (or if such
representation or warranty is qualified by materiality, in all respects) as of
the date of such Subsequent Loan, or if such representation speaks of an earlier
date, as of such earlier date.

 

  (ii) No Default or Event of Default shall exist, or would result from the
making of such Subsequent Loan or from the application of the proceeds thereof.

 

  (iii) The Lender shall have received a request for such Subsequent Loan in
accordance with Section 1(b).

 

  (iv) Such Subsequent Loan shall be made on or prior to the date that is 30
days after the Closing Date.

 

  (v) The Lender shall have received Permitted Collateral with a value of not
less than the Required Collateral Amount, calculated after giving effect to the
making of such Subsequent Loan.

 

10



--------------------------------------------------------------------------------

Any request for a Subsequent Loan submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
2(b)(i) and 2(b)(ii) have been satisfied on and as of (or prior to) the date of
the making of such Subsequent Loan.

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders on the Closing Date and on each
date, if any, on which a Subsequent Loan is made, that:

(a) Existence, Qualification and Power. The Borrower (i) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its organization, (ii) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(A) own or lease its assets and carry on its business and (B) execute, deliver
and perform its obligations under the Loan Documents and Transfer Documents to
which it is a party and consummate the Transactions, and (iii) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document and Transfer Document to which it is or is to
be a party (i) have been duly authorized by all necessary organizational action,
and (ii) do not and will not (A) contravene the terms of the Borrower’s
certificate of formation or limited partnership agreement; (B) result in the
creation of any Lien (other than the Lien created pursuant to the Loan
Documents), conflict with or result in any breach or contravention of, or
require any payment to be made under (1) any note, indenture, credit agreement,
security agreement, credit support agreement, or other similar agreement to
which the Borrower is a party or any Material Contract or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (C) violate any Law
applicable to the Borrower or its property in each case set forth in clause
(B) or (C) except as could not reasonably be expected to result in a Material
Adverse Effect.

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document or Transfer
Document, or for the consummation of the Transactions, (ii) the grant by the
Borrower of the Liens pursuant to the Loan Documents, (iii) the perfection or
maintenance of the Liens created under the Loan Documents (including the first
priority nature thereof) or (iv) the exercise by the Administrative Agent on
behalf of the Lenders of its rights under the Loan Documents or the remedies in
respect of the Collateral except for (A) authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (B) authorizations, approvals, actions, notices and
filings which are not required by the express terms of the Loan Documents to be
taken or delivered by the Borrower as of the Closing Date.

 

11



--------------------------------------------------------------------------------

(d) Binding Effect. This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally or by general principles of equity.

(e) No Default. No Default has occurred and is continuing or would result from
the consummation of the Transactions, the transactions contemplated by this
Agreement or any other Loan Document.

(f) Compliance with Laws; Margin Regulations; Investment Company Act.

(i) The Borrower is in compliance in all material respects with all requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(ii) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of any
Loan will be used by the Borrower or any Subsidiary to purchase or carry margin
stock (within the meaning of Regulation U issued by the FRB).

(iii) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(g) Solvency. The Borrower, together with its Subsidiaries on a consolidated
basis, before and after giving effect to the execution and delivery of the Loan
Documents, the making of the Loans, the purchase of the Required Collateral
Amount, and the consummation of the Transactions, is Solvent.

(h) Disclosure. No financial statement, certificate or other written information
(other than third-party data and information of a general nature made available
in any electronic data room) furnished by or on behalf of the Borrower to the
Administrative Agent on behalf of the Lenders in connection with the
transactions contemplated hereby or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished from time to time) contains, as of the date such information was
furnished (after giving effect to any such modification, supplement or other
information) (or, if such information expressly relates to an earlier date, such
earlier date) any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect taken as a

 

12



--------------------------------------------------------------------------------

whole; provided that with respect to projected financial information and general
economic or industry information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that such forecasts are estimates
and are subject to significant uncertainties and contingencies, and that actual
results during the period or periods covered by any such forecasts may differ
significantly from the projected results and such differences may be material).

(i) Title to Collateral; No Other Liens. The Borrower owns the Collateral free
and clear of any and all Liens except for Liens in favor of the Administrative
Agent on behalf of the Lenders created by the Loan Documents, Inchoate Tax Liens
and Liens in favor of an Intermediary subordinated to the Liens created in favor
of the Administrative Agent on behalf of the Lenders pursuant to an Account
Control Agreement. The Borrower has not granted “control” (within the meaning of
the UCC) over any Collateral Account or any other Collateral to any Person,
other than the Administrative Agent on behalf of the Lenders.

(j) Perfected First Priority Liens. The security interests granted pursuant to
this Agreement and any other Loan Document, upon completion of the filing of
financing statements describing the Collateral in the office of the Secretary of
State of the State of Delaware, and the taking of all applicable actions in
respect of creation, attachment, perfection or priority contemplated by
Section 4(g) in respect of Collateral in which a security interest cannot be
perfected by the filing of a financing statement, will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent on behalf of the Lenders as collateral security for the
Obligations, enforceable in accordance with the terms hereof to the extent
provided in the UCC.

(k) Required Collateral Amount. After giving effect to the Loans, the aggregate
value of Permitted Collateral held in the Collateral Accounts is greater than or
equal to the Required Collateral Amount.

(l) Borrower’s Legal Name; Jurisdiction of Organization; Chief Executive Office;
Taxpayer Identification Number. The Borrower’s exact legal name is set forth on
the signature page hereof. The Borrower’s jurisdiction of organization, type of
organization, identification number from the jurisdiction of organization and
U.S. taxpayer identification number are specified on Schedule II hereto.

(m) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues in respect of the Transactions that has had or could
reasonably be expected to have a Material Adverse Effect.

(n) Foreign Assets Control Regulations and Anti-Money Laundering. Neither the
Borrower nor any of its Subsidiaries is, and to the knowledge of the Borrower
and its Subsidiaries, no controlled Affiliate is, or is owned or controlled by
any Person that is, the subject to the limitations or prohibitions under any
U.S. economic sanctions laws, Executive Orders or implementing regulations as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control,
or all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act and all regulations issued pursuant to it.
Neither the

 

13



--------------------------------------------------------------------------------

Borrower nor any of its Subsidiaries is, and to the knowledge of the Borrower
and its Subsidiaries, no controlled Affiliate is, or is owned or controlled by
any Person, that (i) is a Person designated by the U.S. government on the list
of the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

(o) PATRIOT Act, Anti-Terrorism Laws and FCPA. The Borrower and its Subsidiaries
are, and to the knowledge of the Borrower and its Subsidiaries, their controlled
Affiliates are, or are owned or controlled by any Persons, in compliance in all
material respects with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

Section 4. Affirmative Covenants. So long as principal of and interest on the
Loans or any other amount payable hereunder or under any other Loan Document
remains unpaid or unsatisfied (other than contingent indemnities and other
contingent obligations), the Borrower shall:

(a) Financial Statements. Deliver to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent:

(i) by the date required to be delivered to the SEC (or such date as may be
extended by the SEC) but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in partnership equity, and cash
flows for such fiscal year, setting forth in each case (to the extent available)
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than to
the extent any such qualification results from a potential inability to satisfy
any indebtedness (including indebtedness hereunder) that will be due and payable
as a result of a current debt maturity); and

 

14



--------------------------------------------------------------------------------

(ii) beginning with the fiscal quarter ending June 30, 2014 by the date required
to be delivered to the SEC (or such date as may be extended by the SEC), but in
any event within 45 days (or 60 days in the case of the fiscal quarter ending
June 30, 2014) after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in partnership equity,
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case (to the extent available) in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, partnership equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

Notwithstanding anything herein to the contrary, as to any information contained
in public filings (such as in annual, regular, periodic or special reports,
proxies, registration statements which the Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, or financial statements or other
reports or communications sent to public investors in the Borrower generally)
(collectively, a “Public Filing”), the Borrower shall not be separately required
to furnish such information under Section 4(a)(i) or 4(a)(ii) above (it being
agreed that the certification of a Responsible Officer required under
Section 4(a)(ii) shall not be required to be delivered to the extent the related
financials are contained in any such applicable public filing (it being agreed
and understood that, for purposes hereof, such certification shall be deemed
made by such public filing)).

(b) Certificates; Other Information. Deliver to the Administrative Agent (for
further delivery to the Lenders), in form and detail satisfactory to the
Administrative Agent:

(i) concurrently with the delivery of the financial statements referred to in
Sections 4(a)(i) and 4(a)(ii), a duly completed certificate, in form and
substance satisfactory to the Administrative Agent, signed by a Responsible
Officer of the Borrower and certifying that no Default or Event of Default has
occurred and is continuing; and

(ii) within 5 days of receipt, a copy of the monthly statement of each
Collateral Account.

Documents required to be delivered (a) pursuant to Section 4(a)(i) or 4(a)(ii)
(to the extent any such documents are delivered pursuant to a Public Filing)
shall be delivered to the Administrative Agent by email or electronically (as
set forth in (b)) within the time periods set forth in Sections 4(a)(i) or
4(a)(ii) and if so delivered, shall be deemed to have been delivered to the
Administrative Agent on the date of such email or posting (it being agreed and
understood that Borrower shall not be required to deliver such Documents to the
Lenders) and (b) pursuant to Section 4(a)(i) or 4(a)(ii) (to the extent any such
documents are not delivered pursuant to a Public Filing) or 4(b) shall be
delivered to the Administrative Agent and the Lenders electronically and if so
delivered, shall be deemed

 

15



--------------------------------------------------------------------------------

to have been delivered to the Administrative Agent and the Lenders on the date
on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address www.pbfenergy.com;
provided that, in the case of clause (b), the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of such
documents and provide to the Administrative Agent by electronic mail versions
(i.e. soft copies) of such documents.

(c) Notices. Promptly notify the Administrative Agent (which shall furnish such
notice and information to the Lenders) upon any Responsible Officer obtaining
knowledge of:

(i) of the occurrence of any Default; and

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

Each notice pursuant to this Section 4(c) shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 4(c)(i) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

(d) Preservation of Existence, Etc. (i) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; (ii) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(iii) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

(e) Use of Proceeds. Use the proceeds of the Loans solely to make payments to
the Guarantor and certain of its Affiliates to finance, in part, the Borrower’s
acquisition of the Contributed Assets, and not in contravention of the Laws
referenced in
Sections 3(n) and 3(o).

(f) Required Collateral Amount.

(i) The Borrower shall maintain the Collateral Accounts at all times that any
portion of the Loans shall remain outstanding.

(ii) The Borrower shall, at all times, maintain Permitted Collateral in the
Collateral Accounts with an aggregate value greater than or equal to 100% of the
outstanding principal amount of the Loans (the “Required Collateral Amount”).

(iii) If, at any time, the Required Collateral Amount exceeds the aggregate
value of Permitted Collateral held in the Collateral Accounts, the Borrower
shall immediately deposit additional Permitted Collateral into one or both of
the Collateral Accounts to eliminate such excess. In accordance with the terms
of the Account Control Agreements, the Borrower shall direct the investment of
items deposited into the Collateral Accounts; provided, that the Borrower shall
not be permitted to Dispose of any Collateral except pursuant to
Section 4(f)(iv) or Section 4(f)(v). The Borrower shall treat

 

16



--------------------------------------------------------------------------------

all income, gains or losses from the investment of items in the Collateral
Accounts as its own income or loss, and the Administrative Agent and the Lenders
shall have no liability for any such gain or loss.

(iv) Upon the Administrative Agent’s receipt of any prepayment or repayment of
the Loans and the submission of a certificate by a Responsible Officer of the
Borrower stating that no Event of Default has occurred and is continuing and the
amount and type of Collateral the Borrower wishes to liquidate and/or withdraw
(which amount shall not exceed the amount of such prepayment or repayment), the
Administrative Agent shall instruct the Intermediary to liquidate and/or remit
to the Borrower such Collateral from the Collateral Account; provided, that
after such withdrawal, the aggregate value of Permitted Collateral held in the
Collateral Accounts shall be greater than or equal to the Required Collateral
Amount, as calculated after giving effect of such prepayment of the Loans. In
the event that the Borrower shall elect to make such a withdrawal or request,
the Administrative Agent shall direct the applicable Intermediary to liquidate
the applicable Collateral and remit the proceeds to the Borrower.

(v) If, at the end of any fiscal quarter of the Borrower, the aggregate value of
Permitted Collateral held in the Collateral Accounts exceeds 102% of the
principal amount of the Loans outstanding at such time, then, upon the request
of the Borrower, provided no Default or Event of Default has occurred and is
continuing, the Administrative Agent shall direct the applicable Intermediary to
pay and transfer to the Borrower cash, to the extent available, in the
applicable Collateral Account in an amount equal to such excess.

(g) Perfection of Security Interest in Collateral. The Borrower shall maintain
the security interests created by the Loan Documents as perfected first priority
security interests subject to no other Liens (other than Inchoate Tax Liens and
Liens in favor of an Intermediary subordinated to the Liens created in favor of
the Administrative Agent on behalf of the Lenders pursuant to an Account Control
Agreement). The Borrower further agrees to take all action reasonably requested
by the Administrative Agent to insure the attachment, perfection and priority
of, and the ability of the Administrative Agent and the Lenders to enforce in
accordance with the Loan Documents and under applicable Law, the security
interest in any and all of the Collateral, including, without limitation,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC, to the extent, if any, that the
Borrower’s signature thereon is required therefor; and (ii) complying with any
provision of any applicable Law, including the Uniform Commercial Code of any
applicable jurisdictions as to any Collateral if compliance with such provision
is a condition to the attachment, perfection or priority of, or the ability of
the Administrative Agent and the Lenders to enforce, the security interest in
such Collateral. If any of the Collateral consists of certificated securities
(as defined in the UCC), the Borrower shall immediately deliver the same to the
applicable Intermediary, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent or such
Intermediary may from time to time specify (and any such certificated securities
shall not be included in any determination of whether the aggregate value of
Permitted Collateral held in the Collateral Accounts is equal to or greater than
the Required Collateral Amount until such securities and instruments of transfer
or assignment are so delivered to the applicable Intermediary). Additionally,
the Borrower shall maintain Securities Entitlements, Securities Accounts and
Deposit Accounts only with financial institutions that have

 

17



--------------------------------------------------------------------------------

agreed to comply with entitlement orders and instructions originated by the
Administrative Agent without the further consent of the Borrower, such
arrangements to be in form and substance reasonably satisfactory to the
Administrative Agent to establish the Administrative Agent’s “control” (within
the meaning of Section 9-104 of the UCC) over all Deposit Accounts and establish
the Administrative Agent’s “control” (within the meaning of Section 8-106 and
9-106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts and
Securities Entitlements. For purposes of this paragraph (g), terms which are
defined in the UCC are used herein as so defined (and if defined in more than
one article of the UCC shall have the meaning specified in Article 9 thereof).

(h) Books and Records. Maintain proper books of record and account in respect of
the Collateral.

(i) Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent (or, when an Event of Default exists, the Administrative
Agent and one Lender selected by the Required Lenders) to inspect, once per year
(or more often upon the occurrence and during the continuation of an Event of
Default) the Collateral and the books and records regarding the Collateral
described in clause (h) above, at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, however, under
no circumstances shall the Borrower or Subsidiary be required to deliver or
disclose any information subject to attorney-client privilege or that otherwise
constitutes attorney work product pursuant to the written advice of counsel;
provided, however, to facilitate access to the requested information, to the
extent reasonably requested by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to assist the Administrative Agent in gaining
access to such information in a manner that protects and preserves the
attorney-client privilege and attorney client work product status thereof.

(j) Compliance with Laws. (a) Comply in all material respects with the
requirements of the Laws referenced in Sections 3(n) and 3(o) and (b) comply in
all material respects with the requirements of all applicable Laws (other than
those referenced in Sections 3(n) and 3(o)), except with respect to this clause
(b), in such instances in which (i) such requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(k) Further Assurances. Promptly upon request by the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable Law, subject any Collateral to the Liens now or hereafter intended to
be covered by any of the Loan Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Loan Documents and any of the Liens
intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to the Administrative Agent and the Lenders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party is or is to be a party.

 

18



--------------------------------------------------------------------------------

Section 5. Negative Covenants. So long as principal of and interest on the Loans
or any other amount payable hereunder or under any other Loan Document remains
unpaid or unsatisfied (other than contingent indemnities and other contingent
obligations), the Borrower shall not:

(a) Use of Proceeds. Use the proceeds of any Loan, directly or indirectly,
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

(b) Liens. Create, incur, assume or suffer to exist any Lien upon any of the
Collateral, whether now owned or hereafter acquired, other than the Lien created
in favor of the Administrative Agent on behalf of the Lenders pursuant to the
Loan Documents, Inchoate Tax Liens and Liens in favor of an Intermediary
subordinated to the Liens created in favor of the Administrative Agent pursuant
to an Account Control Agreement or pursuant to this Agreement.

(c) Disposition of Collateral. Consummate any Disposition of Collateral, except
as expressly permitted by Section 4(f)(iv) or Section 4(f)(v).

(d) Burdensome Agreements. Permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of the
Borrower to create, incur, assume or suffer to exist Liens on the Collateral.

(e) Change in Name, etc. Except upon 10 Business Days’ prior written notice to
the Administrative Agent (or such lesser period to which the Administrative
Agent may agree in writing), (i) change its type of organization, or
jurisdiction of organization, (ii) change its organizational number if it has
one, or (iii) change its name. Promptly following such notice to the
Administrative Agent, the Borrower shall deliver to the Administrative Agent all
additional approved financing statements and other executed documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for or required herein or in any
other Loan Document.

(f) Control Agreements. Permit any collateral intended to secure the Obligations
to be maintained in any deposit account or securities account that is not a
Collateral Account.

Section 6. Security.

(a) Grant of Security. To secure the prompt payment in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the
Obligations, the Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a continuing security interest in, and a right to set
off against, any and all right, title and interest of the Borrower in and to the
Collateral Accounts, all other amounts maintained in the Collateral Accounts and
all other Collateral.

(b) Exercise of Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall at the request of, and may with
the consent of, the Required Lenders, exercise any and all the rights and
remedies of a secured party under the UCC or otherwise available to the
Administrative Agent under applicable Law.

 

19



--------------------------------------------------------------------------------

(c) Application of Proceeds. Any cash proceeds received by the Administrative
Agent or any Lender from the sale of, collection of, or other realization upon
any part of the Collateral or any other amounts received by the Administrative
Agent or any Lender hereunder after the exercise of remedies shall (i) be
applied by the Administrative Agent in the following order:

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Section 8 payable to the Administrative Agent in its
capacity as such;

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Section 8, ratably among them in
proportion to the respective amounts described in this clause second payable to
them;

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause third payable to them;

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause fourth held by them; and

last, the balance, if any, after all of the Obligations (other than contingent
indemnification, expense reimbursement or yield protection obligations, in each
case, as to which no claim has been made) have been indefeasibly paid in full,
to the Borrower or as otherwise required by Law) or

(ii) held by the Administrative Agent as cash collateral for the Obligations.
Any surplus cash collateral or cash proceeds held by the Administrative Agent or
any Lender after payment in full of the Obligations shall be paid over to the
Borrower or to whomever may be lawfully entitled to receive such surplus.

(d) Reinstatement. The obligations of the Borrower under this Section 6 shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Obligations is rescinded or otherwise must be
restored or returned by the Administrative Agent or the applicable Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other obligor or otherwise, all as though such payment had not
been made.

Section 7. Events of Default. The following are “Events of Default”:

(a) The Borrower or any other Loan Party fails to (i) pay when and as required
to be paid herein, any amount of principal of the Loans, or (ii) pay within
three Business Days after

 

20



--------------------------------------------------------------------------------

the same becomes due, any interest on the Loans or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 4(d), 4(e), 4(f) (and, in the case of
Section 4(f)(ii) or (iii), such failure continues for two Business Days) or 4(g)
or Section 5; or

(c) Any Loan Party fails to perform or observe any other covenant or agreement
contained in (i) Sections 4(a), 4(b)(i) or 4(c) of this Agreement and such
failure continues for 10 Business Days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower or (B) a Responsible
Officer of the Borrower becomes aware of any such failure or (ii) any covenant
(not specified in clause (i) above or in Sections 7(a) or 7(b) above) in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower or (B) a Responsible Officer of the
Borrower becomes aware of any such failure; or

(d) Any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any other Loan Party herein, in any other Loan
Document that does not have a materiality or Material Adverse Effect
qualification shall be incorrect or misleading in any material respect when made
or deemed made or (ii) any representation, warranty or certification made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, or
in any other Loan Document, that has a materiality or Material Adverse Effect
qualification shall be incorrect or misleading in any respect when made or
deemed made; or

(e) There exists any “Event of Default” as such term is defined in the Senior
Secured Facility; or

(f) Any Loan Party institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or

(g) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 consecutive calendar days after its issue or
levy; or

(h) There is entered against any Loan Party (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
and orders) exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to

 

21



--------------------------------------------------------------------------------

which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive calendar days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) Any material provision of any Loan Document at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(j) The Administrative Agent on behalf of the Lenders shall cease to have a
valid, perfected, first priority Lien on a material portion of the Collateral
for any reason (other than as a result of an action or inaction by the
Administrative Agent or any Lender).

(k) A Change of Control occurs.

Upon the occurrence of an Event of Default, the Administrative Agent, shall at
the request of, and may with the consent of, the Required Lenders (i) declare
all sums outstanding hereunder and under the other Loan Documents, including all
interest thereon, to be immediately due and payable, whereupon the same shall
become and be immediately due and payable, without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, all of which are hereby
expressly waived, and (ii) liquidate the Collateral and apply the proceeds
thereof to repay the Loans then outstanding;

provided, however, that upon the entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the unpaid
principal amount of the outstanding Loan and all interest and other amounts as
aforesaid shall automatically become due and payable, without further act of any
Lender.

Section 8. Yield Protection and Illegality.

(a) The Borrower shall be obligated to pay to the Lenders all Breakage Costs.

(b) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base

 

22



--------------------------------------------------------------------------------

Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by such Lender without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (A) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, at Borrower’s option, convert all Eurodollar Rate Loans of such
Lender to a Base Rate Loan (the interest rate on which Base Rate Loan shall, if
necessary to avoid such illegality, be determined by such Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (B) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, such Lender shall during the period of
such suspension compute the Base Rate without reference to the Eurodollar Rate
component thereof until such Lender determines that it is no longer illegal for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

(c) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (iii) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
at the direction of the Required Lenders will promptly so notify the Borrower.
Thereafter, (A) the obligation of the Lenders to make or maintain a Eurodollar
Rate Loan shall be suspended, and (B) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a borrowing of a Base
Rate Loan in the amount specified therein.

(d) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate),

(ii) subject any Lender or recipient to any Taxes (other than Indemnified Taxes
or Excluded Taxes on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

 

23



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(e) If any Lender determines that any Change in Law affecting such Lender or its
Lending Office or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the commitment of such
Lender hereunder or the Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(f) A certificate of the applicable Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 8(d) or 8(e) of this Section and delivered to the
Borrower shall be conclusive absent error. The Borrower shall pay to applicable
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(g) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of
Section 8(d) or 8(e) shall not constitute a waiver of the applicable Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate such Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of the Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
months period referred to above shall be extended to include the period of
retroactive effect thereof).

(h) If any Lender requests compensation under Sections 8(d) or 8(e), or the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender, or any Governmental Authority for the account of any Lender pursuant to
Section 1(e)(1), or if any Lender gives a notice pursuant to Section 8(b), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 8(d) or 8(e), as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 8(b), as
applicable, and (ii) in each case, would not subject

 

24



--------------------------------------------------------------------------------

such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(i) All of the Borrower’s obligations under this Section 8 shall survive
termination of this Agreement and repayment of the Obligations.

Section 9. Administrative Agent.

(a) Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender, for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to clause (f) below for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof), or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Section 9, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

(c) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

(d) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(A) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(B) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or

 

25



--------------------------------------------------------------------------------

such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law;

(C) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(D) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10(d), 11(d) and 7) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or any Lender; and

(E) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (A) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (B) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (C) the value
or the sufficiency of any Collateral, or (D) the satisfaction of any condition
set forth in Section 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

(e) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender, unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (other than counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

26



--------------------------------------------------------------------------------

(f) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(g) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States;
provided, however, if no Lender or Affiliate of a Lender is so appointed, then
such successor does not need to be a Lender or an Affiliate of a Lender but
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, directly until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 9(g) shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(h) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such

 

27



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(i) Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers listed on the first page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

(j) In case of the pendency of any proceeding under any Debtor Relief Laws or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent) allowed in such judicial proceeding; and

(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under this
Agreement.

(C) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender, or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

28



--------------------------------------------------------------------------------

(k) Each of the Lenders irrevocably authorizes the Administrative Agent to take
the following actions, and the Administrative Agent hereby agrees to take such
actions upon the Borrower’s request:

(A) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon payment in full of all Obligations (other
than contingent indemnities and other contingent obligations as to which no
claim has been made), (ii) that is sold or Disposed of or to be sold
contemporaneously with the release of such Lien or Disposed of as part of or in
connection with any sale or Disposition permitted hereunder or under any other
Loan Document (which release will, notwithstanding any term or condition in this
Agreement or in any other Loan Document occur automatically and without further
action upon consummation of such sale or Disposition) or (iii) if approved,
authorized or ratified in writing in accordance with Section 11(d) below; and

(B) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of Collateral or other property, or to release any
Guarantor from its obligations under the Guaranty. In each case as specified in
this clause (k), the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
or other property from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this clause (k).

Section 10. Additional Security Provisions.

(a) The Borrower acknowledges and agrees that the Obligations undertaken by it
under this Agreement involve the provision of collateral security for and that
such provision of collateral security for the Obligations are absolute,
irrevocable and unconditional under any and all circumstances. In full
recognition and furtherance of the foregoing, the Borrower understands and
agrees, to the fullest extent permitted under applicable Law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that the
Borrower shall remain obligated hereunder (including with respect to the
collateral security provided by the Borrower herein) and the enforceability and
effectiveness of this Agreement and the liability of the Borrower, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Lenders under this Agreement and the other Loan Documents shall not be
affected, limited, reduced, discharged or terminated in any way, without regard
to, and the Borrower hereby expressly waives to the fullest extent permitted by
law any defense now or in the future arising by reason of, (A) the illegality,
invalidity or unenforceability of any Loan Document, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Lender; (B) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Borrower against the Administrative Agent

 

29



--------------------------------------------------------------------------------

or any other Lender; (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or the failure of the Administrative Agent or any other Lender
to file or enforce a claim in bankruptcy or other proceeding with respect to any
Person; or any sale, lease or transfer of any or all of the assets of the
Borrower, or any changes in the shareholders of the Borrower; (E) any failure of
the Administrative Agent or any other Lender to exhaust any Collateral for all
or any part of the Obligations, to pursue or exhaust any right, remedy, power or
privilege it may have against the or to take any action whatsoever to mitigate
or reduce the Borrower’s liability under this Agreement; or (F) any other
circumstance or act whatsoever, including any action or omission (with or
without notice to or knowledge of the Borrower), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower to its Obligations or with respect to the collateral security provided
by the Borrower herein, in bankruptcy or in any other instance (other than the
defense of payment or performance).

(b) The Borrower hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Loan Document, all notices to the Borrower,
including notices of the acceptance of this Agreement or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification or accrual of any Obligations, or notice of or proof of reliance by
the Administrative Agent or any other Lender upon the collateral security
provided herein, or of default in the payment or performance of any of the
Obligations owed to the Administrative Agent or any other Lender and enforcement
of any right or remedy with respect thereto; or notice of any other matters
relating thereto; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the collateral security provided herein; and all
dealings between the Borrower, on the one hand, and the Administrative Agent and
the other Lenders, on the other hand, in connection with the Term Loan Facility
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the collateral security provided herein; (ii) diligence and demand
of payment, presentment, protest, dishonor and notice of dishonor; (iii) any
statute of limitation affecting the Borrower’s liability hereunder or the
enforcement thereof; (iv) all rights of revocation with respect to the
Obligations and the provision of collateral security herein; and (v) all
principles or provisions of law which conflict with the terms of this Agreement
and which can, as a matter of law, be waived.

(c) To the extent permitted by applicable Law, the Borrower waives, and agrees
not to assert, all claims, damages and demands it may acquire against the
Administrative Agent or any Lender arising out of the exercise by any of them of
any rights hereunder, except to the extent arising solely from the gross
negligence or willful misconduct of the Administrative Agent. The Borrower shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any other Lender to collect such deficiency.

(d) The Administrative Agent may enforce its rights hereunder without prior
judicial process or judicial hearing, and to the extent permitted by law, the
Borrower expressly waives any and all legal rights which might otherwise require
the Administrative Agent to enforce its rights by judicial process.

 

30



--------------------------------------------------------------------------------

(e) No failure on the part of the Administrative Agent or any other Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, remedy, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, remedy, power or privilege, under this Agreement or any of
the other Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including any rights of set-off.

Section 11. Miscellaneous.

(a) All financial computations required under this Agreement shall be made, and
all financial information required under this Agreement shall be prepared, in
accordance with GAAP.

(b) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

(c) Any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).

(d) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders or the Administrative Agent at the direction of the Required Lenders and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent (provided that such acknowledgement shall be
administrative in nature and shall not be construed as a consent right, except
as required in the next proviso below), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(A) waive any condition set forth in Section 2(a);

(B) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(C) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender hereunder or under such other
Loan Document without the written consent of such Lender;

(D) reduce the principal of, or the rate of interest specified herein on, any
Loan or subject to proviso to this Section 11(d) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent

 

31



--------------------------------------------------------------------------------

of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(E) change Section 1(e)(1) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(F) change any provision of this Section 11(d) or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(G) except as provided in Section 9(k), release all or a material portion of the
Collateral in any transaction or series of related transactions (other than as
contemplated by the Loan Documents), without the written consent of each Lender;
or

(H) release all or a material portion of the value of the Guaranty, without the
written consent of each Lender;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 11(s); provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that without the consent of such Defaulting Lender (A) the Commitment of
such Lender may not be increased or extended, (B) the amount of principal
payable to such Lender may not be reduced (except as provided in Section 2(j))
and (C) the voting provisions hereof with respect to such Lender may not be
amended without the consent of such Lender.

(e) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by facsimile
to the address provided from time to time by such party. Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at

 

32



--------------------------------------------------------------------------------

the opening of business on the next Business Day for the recipient).
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Section 1(b) hereof shall be effective
only upon receipt. Any notice or other communication permitted to be given, made
or confirmed by telephone hereunder shall be given, made or confirmed by means
of a telephone call to the intended recipient at the number specified in writing
by such Person for such purpose, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

(f) The Administrative Agent shall be entitled to rely and act upon any notices
(including telephonic notices of borrowings, conversions and continuations)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.

(g) This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder without the prior written consent of the
Lenders. Each Lender may at any time (i) assign all or any part of its rights
and obligations hereunder to any financial institution in a minimum amount equal
to $5,000,000 with the consent of (y) the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed), provided that no such consent
shall be required if the assignment is to another Lender, an Affiliate of such
Lender, an Approved Fund or if an Event of Default exists, provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof, and (z) the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), provided that no such consent shall be required if the assignment
is to another Lender, an Affiliate of such Lender or an Approved Fund,
(ii) grant to any other Person, except natural persons, the Borrower or any of
its Affiliates or Subsidiaries, participating interests in all or part of its
rights and obligations hereunder without notice to the Borrower, and
(iii) pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under the Notes, if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender
(provided that no such pledge or assignment referred to in this clause
(iii) shall release the relevant Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto). No
assignment nor participation shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) to a natural person, (C) an
Ineligible Institution or (d) a Defaulting Lender. The Borrower agrees to
execute any documents reasonably requested by the Administrative Agent in
connection with any assignment referred to in the foregoing clause (i). All
information provided by or on behalf of the Borrower to the Administrative
Agent, a Lender or any Affiliates of the foregoing may be furnished by any
Lender to its Affiliates and to any actual or proposed assignee or participant.
An assignment fee in the amount of $3,500 (which shall not be payable by the
Borrower) will be paid to the Administrative Agent by the assignor with respect
to each assignment unless waived by the Administrative Agent in its sole
discretion. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for

 

33



--------------------------------------------------------------------------------

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with the terms hereof or, in the case of
Ineligible Institutions, any such assignment would be void ab initio. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of a single firm of outside counsel
and any required local counsel and, in the case of an actual or perceived
conflict of interest, additional conflicts counsel) for the Administrative Agent
and the Lenders), in connection with the syndication, preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all and documented out of pocket expenses incurred by
the Lenders (including the fees, charges and disbursements of any outside
counsel for the Administrative Agent and the Lenders), in connection with the
enforcement or protection of its rights in connection with the existence of an
Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout or restructuring in respect of the Loan. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at the Administrative Agent’s Office a copy of each assignment and
assumption agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments (if any) of, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Subsequent Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Subsequent Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(h) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender, an Ineligible Institution or the
Borrower or any of the Borrower’s Affiliates

 

34



--------------------------------------------------------------------------------

or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Participant must agree to be bound by Section 11(t). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11(d) that delays
or reduces any payment to such Participant. Subject to Section 11(i), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 1(e)(1), 8(d), 8(e), and 8(f) (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11(g); provided such Participant
agrees to be subject to the provisions of Section 8(h) as if it were an assignee
under Section 11(g) and agrees to deliver the documentation required under
Section 1(e)(2) and Section 2 as if it were an assignee under Section 11(g). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11(p) as though it were a Lender, provided such Participant
agrees to be subject to the pro rata sharing requirements of Section 1(e)(i) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(i) A Participant shall not be entitled to receive any greater payment under
Sections 1(e)(1), 1(e)(2), 8(d) or 8(e) than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of
Section 1(e)(1) or Section 1(e)(2) unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 1(e)(1) and Section 1(e)(2) as
though it were a Lender.

(j) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, any assignment or participation made by a Lender in violation of
the provisions of Section 11(g), (h) or (i) (including, without limitation, as a
result of the making of any such

 

35



--------------------------------------------------------------------------------

assignment or the sale of any such participation (i) to an Ineligible
Institution (unless the requisite consent has been obtained) or (ii) without any
other required consent of the Borrower) shall be void ab initio and, in the case
of assignments, the Ineligible Institution shall be deleted from the Register
and the Borrower shall be entitled to seek specific performance to unwind any
such assignment or participation in addition to any other remedies available to
the Borrower at law or in equity.

(k) The Borrower shall indemnify the Administrative Agent, each Lender and their
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Loan Party or any of its
Subsidiaries) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) the Loans or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by either Loan Party or any
of its Subsidiaries, or any Environmental Liability arising with respect to
either Loan Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or Subsidiary thereof, and regardless of whether any
Indemnitee is a party thereto; IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted either
(x) from the gross negligence, bad faith or willful misconduct of such
Indemnitee or from the material breach by such Indemnitee of its obligations
under this Agreement or the other Loan Documents or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee not
involving an act or omission of the Borrower other than in such Indemnitee’s
capacity or fulfilling its role as an agent or arranger with respect to the Term
Loan Facility.

(l) To the fullest extent permitted by applicable Law, no party to this
Agreement shall assert, and each party hereby waives, and acknowledges that no
other Person shall have, any claim against any other party to this Agreement, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

36



--------------------------------------------------------------------------------

(m) All amounts due under this Section shall be payable not later than ten
Business Days after written demand (together with supporting documentation)
therefor.

(n) The agreements in this Section and the indemnity provisions of Section 9(i)
shall survive the termination of this Agreement and the repayment, satisfaction
or discharge of the Obligations.

(o) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

(p) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) or amounts at any time held in the Collateral
Accounts against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 11(p) are in addition to other rights and remedies
that such Lender or its respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(q) If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(r) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and the Lenders,

 

37



--------------------------------------------------------------------------------

regardless of any investigation made by the Administrative Agent on their behalf
and notwithstanding that the Administrative Agent or the Lenders may have had
notice or knowledge of any Default at the time of the making of any Loan, and
shall continue in full force and effect as long as the Loans or any other
Obligation hereunder shall remain unpaid or unsatisfied.

(s) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

(t) If any Lender becomes a Defaulting Lender, if any Lender requests
compensation under Section 1(e)(2) (including the last sentence of
Section 1(e)(1) or Section 8 or if the Borrower is required to pay any
indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 1(e)(2)) (including
the last sentence of Section 1(e)(1)), if any Lender is a non-consenting Lender
under Section 11(d) or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11(g)), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower or such assignee shall pay to the Administrative Agent the
assignment fee specified in Section 11(g);

(ii) such Lender shall receive payment of an amount equal to the outstanding
principal of its Loans accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 1(e)(2) (including the last sentence of
Section 1(e)(1)) or Section 8) (other than indemnitees and other contingent
obligations not then due and payable) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 1(e), such assignment is reasonably expected to result in a
reduction in such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if Borrower elects to replace such
Lender in accordance with this Section 11(s), it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the register.

 

38



--------------------------------------------------------------------------------

(u) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or by any order of any court or administrative agency or in any
pending legal or administrative proceeding or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent requested by any Person providing insurance to the Administrative
Agent and the Lenders relating to the Borrower and its obligations hereunder,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates, which source is not to the knowledge of the Administrative Agent,
any Lender, or any of their respective Affiliates in breach of any
confidentiality obligations owing to the Borrower or any of its Affiliates with
respect to such Information, (j) to the extent needed to obtain a Committee on
Uniform Securities Identification Procedures (CUSIP) number or (k) to any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facility.

For purposes of this Section, “Information” means all information received from
any Relevant Party or any Subsidiary or Affiliate thereof relating to any
Relevant Party or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by any Relevant Party
or any Subsidiary or Affiliate thereof from a source that is not to the
knowledge of the Administrative Agent, any Lender or any of their respective
Affiliates in breach of any confidentiality obligations owing to any Relevant
Party or any Subsidiary or Affiliate thereof with respect to such Information.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

39



--------------------------------------------------------------------------------

(v) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(w) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT OR THE LENDERS OR ANY OF ITS RELATED PARTIES IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(x) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION
11(V). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

40



--------------------------------------------------------------------------------

(y) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11(E). NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(z) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(aa) The Administrative Agent hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Act”), the Lenders are required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of the Borrower and other information that will allow the
Lenders to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

(bb) The Administrative Agent and each Lender hereby agrees for itself and its
successors and assigns, including any subsequent holder of any Note that no
claim under this Agreement or under any other Loan Document shall be made
against the General Partner, and that no judgment, order or execution entered in
any suit, action or proceeding, whether legal or equitable, hereunder or on any
other Loan Document shall be obtained or enforced, against the General Partner
or its assets for the purpose of obtaining satisfaction and payment of amounts
owed under this Agreement or any other Loan Document.

(cc) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PBF LOGISTICS LP, as Borrower By:   PBF LOGISTICS GP LLC,   ITS GENERAL PARTNER
By:  

/s/ Jeffrey Dill

Name:   Jeffrey Dill Title:   Senior Vice President, General Counsel and
Secretary

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Michael Zeller

Name:   Michael Zeller Title:   Vice President

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender By:  

/s/ Vanuza Pereira-Bravo

Name:   Vanuza Pereira-Bravo Title:   Assistant Vice President

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Mikhail Faybusovich

Name:  

Mikhail Faybusovich

Title:  

Authorized Signatory

By:  

/s/ Tyler R. Smith

Name:  

Tyler R. Smith

Title:  

Authorized Signatory

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

Signature Page to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

Account Control Agreement:    The Securities Account Control Agreement dated as
of the date hereof among the Borrower, the Intermediary and Wells Fargo Bank,
N.A., in its capacity as the secured party, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time and any other
securities account control agreement reasonably satisfactory to the
Administrative Agent. Act:    Has the meaning set forth in Section 11(z).
Adjusted Eurodollar Rate:    Means for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the product of (a) the Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserves. Administrative
Agent:    Has the meaning set forth in the preamble hereto. Affiliate:    With
respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. Agreement:    This Term Loan and
Security Agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time. Applicable Percentage    With respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
of the principal amount of outstanding Loans (or Subsequent Loans, as the
context may require) held by such Lender as of the date of determination over
the principal amount of outstanding Loans held by all Lenders as of the date of
determination. Approved Fund:    Any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. Assignment and Assumption    An
assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required under this Agreement), and
accepted by the Administrative Agent, in substantially the form of Exhibit C or
any other form approved by the Administrative Agent. Base Rate:    Means for any
day a fluctuating rate per annum equal to the highest of (a) the Federal Funds
Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo at its principal U.S. office as its
“prime rate”, and (c) the Adjusted Eurodollar Rate for a one-month interest
period (as

 

- 1 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

   determined on such day) plus 1.00%. The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change. Base Rate Loan:    A Loan bearing interest based on
the Base Rate. Borrower:    Has the meaning set forth in the preamble hereto.
Borrower IPO:    An initial registered public offering of the Common Units of
the Borrower to the public pursuant to the Registration Statement which results
in the Common Units of the Borrower being traded on a national securities
exchange. Breakage Costs:    Any loss, cost or expense including any loss of
anticipated profits and any loss arising from the liquidation or reemployment of
funds obtained by such Lender to maintain the relevant Eurodollar Rate Loan or
from fees payable to terminate the deposits from which such funds were obtained
as a result of (i) any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (ii) any failure by the Borrower (for a reason other than the
failure of a Lender to make any Loan when all conditions to making such Loan
have been met by the Borrower in accordance with the terms hereof) to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. A certificate of the relevant Lender as to its costs
of funds, losses and expenses incurred shall be conclusive absent manifest
error. Business Day:    Any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located or the State of New
York and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day. Cash Equivalents:   

Any of the following types of investments, to the extent owned by the Borrower
free and clear of all Liens (other than Liens created under the Loan Documents,
any Inchoate Tax Liens and Liens in favor of an Intermediary subordinated to the
Liens created in favor of the Administrative Agent on behalf of the Lenders
pursuant to an Account Control Agreement):

 

(a) cash;

 

- 2 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

  

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America or any other jurisdiction acceptable to the
Lender, and in each case rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and
with maturities of not more than 24 months from the date of acquisition thereof;
provided at the time of purchase, no one issuer will be more than 10% of the
value of the Permitted Collateral at the time of purchase and for purposes of
calculating the amount of Permitted Collateral on deposit in any Collateral
Account hereunder, Permitted Collateral of an issuer that exceeds the 10%
threshold set forth above shall be excluded from such calculation; and

 

(d) investments in money market mutual funds that are registered with the SEC
and subject to Rule 2a-7 of the Investment Company Act of 1940, as amended, and
have a net asset value of 1.0.

Change in Law:    The occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. Change of Control:   

Means an event or series of events by which:

 

(i) the General Partner or any other direct or indirect Subsidiary of PBF Inc.
shall cease to be the sole general partner of the Borrower; or

 

- 3 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

  

(ii) PBF Inc. shall cease, directly or indirectly to own and control legally and
beneficially greater than 50% of the Equity Interests in the General Partner; or

 

(iii) PBF Inc. shall cease, directly or indirectly to have the power to vote or
direct the voting of Equity Interests in the General Partner having a majority
of the ordinary voting power for the election of the board of directors (or
similar governing body) of the General Partner; or

 

(iv) either (i) PBF Inc. shall cease to be able, directly or indirectly, to
appoint a majority of the members of the board of directors (or similar
governing body) of the General Partner or (ii) the failure of the majority of
the board of directors (or similar governing body) of the General Partner to be
comprised of directors directly or indirectly appointed by PBF Inc.

 

For purposes of this definition “PBF Inc.” means PBF Energy, Inc. and its
successors.

Closing Date:    The first date all the conditions precedent in Section 2(a) are
satisfied or waived in accordance with Section 11(d). Code:    The Internal
Revenue Code of 1986, as amended. Collateral:    All of the following: (a) each
Collateral Account, (b) all assets and property maintained in each Collateral
Account, (c) all books and records with respect thereto, (d) to the extent not
otherwise included, all Proceeds, products, accessions, rents and profits of any
and all of the foregoing and all collateral security and, Supporting Obligations
(as defined in the UCC) given by any Person with respect to any of the
foregoing. Collateral Account:    Each “Securities Account” as defined in each
Account Control Agreement. Collateral Documents:    The Account Control
Agreement, collateral assignments, Joinder Agreements, security agreements,
pledge agreements, deposit account control agreements or other similar
agreements delivered to the Administrative Agent and each of the other
agreements, instruments or documents delivered pursuant hereto or in connection
herewith that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties. Commitments:    The
Lenders’ commitments with respect to the Initial Loans and Subsequent Loans as
set forth on Schedule I.

 

- 4 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

Common Units:    The common units and subordinated units representing limited
partner interests in the Borrower. Contractual Obligation:    As to any Person,
any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. Contributing Affiliates:    The Guarantor, PBF
Holding Company LLC and any other Affiliate of the Guarantor that contributes or
otherwise transfers assets to the Borrower or any of its Subsidiaries, whether
on, prior to or after the Closing Date as described in the Registration
Statement. Contributed Assets:    The assets contributed or otherwise
transferred by the applicable Contributing Affiliate to the Borrower or any of
its Subsidiaries whether on, prior to or after the Closing Date, including
without limitation the assets contributed by certain Contributing Affiliates to
the Borrower and its Subsidiaries on or prior to the Closing Date as described
in the Registration Statement. Control:    The possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Debtor Relief Laws:    The Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. Default:    Any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. Default
Rate:    An interest rate equal to (i) the Base Rate plus (ii) the Interest
Margin, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Interest Margin)
otherwise applicable to such Loan plus 2% per annum. Defaulting Lender:   
Means, subject to Section 2(j)(ii), any Lender that, as determined by the
Administrative Agent, (a) has failed to (i) fund any portion of the Subsequent
Loans required to be funded by it hereunder, within three Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of the failure to satisfy one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically

 

- 5 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

   identified in such writing), or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date due, (b) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such writing or public statement relates
to such Lender’s obligation to fund a Subsequent Loan hereunder and states that
such position is based on the failure to satisfy a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement), (c) has failed,
within three Business Days after written request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Disposition or Dispose:    The sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, but excluding (i) the
granting or perfection of a Lien, and (ii) the licensing of intellectual
property. Dollar or $:    The lawful currency of the United States of America.
Environmental Laws:    Any and all applicable Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses or governmental restrictions relating to pollution and the

 

- 6 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

   protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems. Environmental Liability:   
Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower, any other Loan Party or any of their respective Subsidiaries or any
Contributing Affiliate directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other written consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing. Equity Interests:    With respect
to any Person, all of the shares of capital stock of (or other ownership or
profit interests in) such Person, all of the warrants, options or other rights
for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (provided, however, that
debt securities that are or by their terms may be convertible or exchangeable
into or for Equity Interests shall not constitute Equity Interests prior to
conversion or exchange thereof). Eurodollar Rate:    (a) for any Interest Period
with respect to a Eurodollar Rate Loan, the rate per annum equal to (i) the
LIBOR Rate administered by the ICE Benchmark Administration or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made,

 

- 7 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

  

continued or converted and with a term equivalent to such Interest Period would
be offered by Wells Fargo’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time,
on the date of determination, for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Wells Fargo’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

Eurodollar Rate Loan:    A Loan bearing interest based on the Eurodollar Rate.
Event of Default:    Has the meaning set forth in Section 7. Excluded Taxes:   
With respect to any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of a Lender pursuant to a Law in effect on the date on which (i) such
Lender becomes a party to this Agreement or (ii) such Lender changes its Lending
Office, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
recipient’s failure to comply with Section 1(e) and (d) any Taxes imposed
pursuant to FATCA. FATCA:    Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

- 8 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

Federal Funds Rate:    For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent. Foreign Lender:    A Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code. FRB:    The Board of Governors of
the Federal Reserve System of the United States. Fund:    Any Person (other than
a natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities. GAAP:    Generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
General Partner:    PBF Logistics, GP, LLC, a Delaware limited liability company
and the sole general partner of the Borrower. Governmental Authority:    The
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). Guarantor:    PBF
Energy Company LLC, a Delaware Limited Liability company (“PBF LLC”).

 

- 9 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

Guaranty:    The Guaranty of Collection dated as of the date hereof made by the
Guarantor in favor of (i) the Administrative Agent for the benefit of the
Lenders and (ii) the Revolving Administrative Agent, for the benefit of the
lenders under the Senior Secured Facility, in an amount not to exceed
$300,000,000 plus the principal amount of Subsequent Loans extended hereunder
plus indemnity and expense reimbursement obligations, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.
Hazardous Materials:    All explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
Inchoate Tax Liens:    Liens for taxes that are not (x) yet due and payable or
(y) are being contested in good faith by appropriate proceedings diligently
conducted and appropriate reserves have been made in accordance with GAAP.
Indemnified Taxes:    Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document. Indemnitee:    Has the meaning set forth in Section
11(k). Ineligible Institution:    The Persons identified by the Borrower to the
Administrative Agent in writing prior to the Closing Date (or after the Closing
Date and acceptable by the Administrative Agent in its sole discretion) and in
each case, the Administrative Agent shall furnish such information to the
Lenders subject to the confidentiality obligations contained herein.
Information:    Has the meaning set forth in Section 11(u). Initial Loan:    Has
the meaning set forth in Section 1(a). Intermediary:    Wells Fargo Bank,
National Association, acting through its Asset Management Group, in its capacity
as “intermediary” under the applicable Account Control Agreement. Interest
Margin:    An applicable percentage per annum equal to (a) in the case of a
Eurodollar Rate Loan, 0.25% and (b) in the case of a Base Rate Loan, 0%.
Interest Period:    For a Eurodollar Rate Loan, the period commencing on the
date such Eurodollar Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one, two, three or six months (or
twelve months if agreed to by all relevant Lenders), as

 

- 10 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

  

selected by the Borrower in accordance with the terms hereof or such other
period requested by the Borrower and consented to by all Lenders; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

  

(c) no Interest Period shall extend beyond the Maturity Date.

Joint Lead Arrangers    Has the meaning set forth in the preamble hereto. Laws:
   Collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or judicial
precedents of general applicability, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of any Governmental Authority. Lender:    Has the meaning set forth in
the preamble hereto. Lending Office:    Has the meaning set forth in Section
1(e)(1). LIBOR:    Has the meaning specified in “Eurodollar Rate.” Lien:    Any
security interest in property securing an obligation owed to, or a claim by, a
Person other than the owner of the property, whether such interest is based on
the common law, statute or contract, and whether such obligation or claim is
fixed or contingent, and including but not limited to the lien or security
interest arising from any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest. The
term “Lien” shall include any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing.

 

- 11 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

Loans:    Has the meaning set forth in Section 1(a). Loan Documents:    This
Agreement, the Guaranty, the Notes (if any), the Account Control Agreements, and
each other document executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interest in the
Collateral. Loan Parties:    The Borrower. London Banking Day:    Any day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market. Material Adverse Effect:    (a) a material
adverse change in, or a material adverse effect on, the operations, assets,
business, or financial condition of the Borrower and its Restricted Subsidiaries
(as defined in the Senior Secured Facility), taken as a whole, (b) a material
impairment of the rights and remedies (taken as a whole) of the Administrative
Agent on behalf of the Lenders under any Loan Documents, or of the ability of
any Loan Party to perform its payment obligations under any Loan Documents to
which it is a party, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of the Loan
Documents to which it is a party. Material Contract:    (a) The PBF Contribution
Agreement and any similar type of agreement relating to the transfer of the
Contributed Assets, (b) all material fuel supply, marketer and/or distributor
agreements, including those listed on Schedule 5.7 to the Senior Secured
Facility, together with amendments, restatements, extensions and replacements
thereof, (c) the PBF Omnibus Agreement together with amendments, restatements,
extensions and replacements thereof, and (d) any other documents, agreements or
instruments (i) to which any the Borrower or any of its Subsidiaries is a party,
and (ii) which, if breached, terminated or cancelled, could reasonably be
expected to have a Material Adverse Effect. Maturity Date:    The third
anniversary of the Closing Date; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
Moody’s:    Moody’s Investors Service, Inc. and any successor thereto. Note:   
Has the meaning set forth in Section 1(d). Obligations:    All advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to the Loans, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest

 

- 12 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

   and fees that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Other Connection Taxes:    With
respect to any recipient, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Note or Loan Document). Participant    Has the meaning specified in Section
11(h). Participant Register    Has the meaning specified in Section 11(h).
Patriot Act:    The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56). PBF Contribution Agreement:    Means that certain Contribution
and Conveyance Agreement, dated as of May 8, 2014, by and among the Borrower,
the General Partner, PBF Energy Inc., PBF Energy Company LLC, PBF Holding
Company LLC, Delaware City Terminaling Company LLC and Toledo Refining Company
LLC. PBF Inc.:    Has the meaning specified in “Change of Control.” PBF Omnibus
Agreement:    Means the Omnibus Agreement, dated as of the Closing Date, among
the Borrower, the General Partner, PBF Holding Company LLC and PBF Energy
Company LLC. Permitted Collateral:    Cash Equivalents owned by the Borrower
which are held in a Cash Collateral Account and in which the Administrative
Agent on behalf of the Lenders has a first priority perfected security interest.
Person:    Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity. Proceeds:    All “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC and, in any event, shall include, without limitation,
all dividends or other income from Collateral, collections thereon and
distributions or payments with respect thereto. Public Filing:    Has the
meaning set forth in Section 4(a).

 

- 13 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

Register:    Has the meaning set forth in Section 11(g). Registration Statement:
   That certain Form S-1 Registration Statement No. 333-195024 filed on April 4,
2014 with the SEC with respect to the Common Units, as amended from time to time
through May 8, 2014. Related Parties:    With respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. Relevant Parties:    The Borrower and its
Subsidiaries. Required Collateral Amount:    Has the meaning set forth in
Section 4(f)(ii). Required Lenders:    On any date of determination, Lenders who
collectively hold more than 50% of the outstanding Loans and unfunded
Commitments under the Term Loan Facility, or if the Term Loan Facility has been
terminated, Lenders who collectively hold more than 50% of the aggregate
outstandings under the Term Loan Facility; provided that the unused Commitment
of, and that portion of the total outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. Responsible Officer:    With respect to any Person, the chief
executive officer, president, executive vice president, senior vice president,
chief financial officer, any executive vice president, treasurer, assistant
treasurer or controller of such Person (or its general partner or other
governing body, as applicable) and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 2(a)(i)(F), the secretary or any
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party or the General Partner on behalf
of such Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party or the General Partner, as applicable, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party or the
General Partner, as applicable. Revolving Administrative Agent:    The Person
acting as Administrative Agent from time to time under and as defined in the
Senior Secured Facility. SDN List:    Has the meaning set forth in Section 3(n).
Senior Secured Facility:    The Revolving Credit Agreement dated as of the date
hereof among the Borrower, Wells Fargo Bank, N.A., as administrative agent, and
the Lenders party thereto, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.

 

- 14 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

S&P:    Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto. SEC:    The Securities
and Exchange Commission or any Governmental Authority succeeding to any of its
principal functions. Solvent and Solvency:    With respect to any Person on any
date of determination, that on such date (a) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature in the ordinary course of business, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. Statutory Reserve:   
Means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the FRB for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D).
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. Subsequent Loans:    Has
the meaning set forth in Section 1(a). Subsequent Loan Commitments:    Means
those Commitments set forth under the heading “Subsequent Loan Commitments” on
Schedule I. Subsidiary:    With respect to any Person, a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority

 

- 15 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

   of the shares of securities or other interests having ordinary voting power
for the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Taxes:    All present or future taxes, levies, imposts, duties or
assessments imposed by any Governmental Authority, including any withholdings or
backup withholdings with respect thereto and any interest, additions to tax or
penalties applicable thereto. Term Loan Facility:    Has the meaning set forth
in the preamble hereto. Transactions:    Collectively, the contribution of
Contributed Assets on or prior to the Closing Date, the consummation of the
Borrower IPO and the execution and delivery by the Borrower of the Senior
Secured Facility and the borrowing of any loans thereunder on the Closing Date.
Transfer Documents:    Collectively, the PBF Contribution Agreement and any
other material documents, agreements and instruments executed by the Borrower,
any Subsidiary thereof or any Contributing Affiliate in connection with the
transfer of the Contributed Assets to the Borrower or any Subsidiary thereof
whether on, prior to or after the Closing Date. UCC:    The Uniform Commercial
Code as in effect in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority. U.S. Person:    Any Person that is a
“United States Person” as defined in Section 3.1(e)(ii)(B)(3) of the Code. U.S.
Tax Compliance Certificate:    Has the meaning set forth in Section
1(e)(2)(ii)(B)(3). WFS    Wells Fargo Securities, LLC, and its successors.

 

- 16 -

Exhibit A to Term Loan and Security Agreement

(PBF Logistics LP)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

 

$[        ]               ,         

FOR VALUE RECEIVED, the undersigned, PBF LOGISTICS LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay [            ] (the
“Lender”) and its registered assigns the principal sum of [            ] Dollars
($[        ]) or, if less, the aggregate unpaid principal amount of the Loan
made by the Lender to the Borrower pursuant to the Term Loan and Security
Agreement dated as of [            ] (as it may be amended, restated, extended,
supplemented or otherwise modified from time to time, being hereinafter called
the “Agreement”), between the Borrower and the Lender, on the Maturity Date. The
Borrower further promises to pay interest on the unpaid principal amount of the
Loan evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Agreement.

All payments of principal and interest shall be made to the Lender for its
account in Dollars in immediately available funds at the Lending Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This promissory note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This promissory note is also
entitled to the benefits of the Guaranty and the other Loan Documents and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this promissory note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Loan made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this promissory note and endorse thereon the date, amount and
maturity of the Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this promissory note.

Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein.

 

- 1 -

Exhibit B to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

PBF LOGISTICS LP, as Borrower By:   PBF LOGISTICS GP LLC,   ITS GENERAL PARTNER
By:  

 

Name:   Title:  

 

- 2 -

Exhibit B to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement identified below (including, without limitation, the
Swingline Loans and the Letters of Credit included in the revolving credit
facility established thereunder) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                                      

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

- 1 -

Exhibit C to Term Loan and Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

                                               2.    Assignee[s]:  
                                              
                                             [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower: PBF Logistics
LP 4.    Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement: Credit
Agreement dated as of May 14, 2014, among PBF Logistics LP, as the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and L/C Issuer 6.   
Assigned Interest[s]:  

 

Assignor[s]5

  

Assignee[s]6

   Aggregate
Amount of
Commitment/Loans
for all Lenders7      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

17.    Trade Date:                     ]9

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

             

  Title:

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

- 2 -

Exhibit C to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]10 Accepted:

 

WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Title: [Consented to:]11 By:  

 

  Title:

 

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11 To be added only if the consent of the Borrower and/or other parties (e.g.,
L/C Issuer) is required by the terms of the Credit Agreement.

 

- 3 -

Exhibit C to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Restricted Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Restricted Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11(g) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11(g) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 4(a) thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

- 4 -

Exhibit C to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

- 5 -

Exhibit C to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN LENDERS THAT ARE

NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Credit Agreement, dated as of May 14,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PBF Logistics LP (the
“Borrower”), Wells Fargo Bank, National Association, as administrative agent
under the Credit Agreement (the “Administrative Agent”) and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 1(e)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate or the IRS Form W-8BEN, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate and IRS Form W-8BEN in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title:

Date:            , 20[    ]

 

Exhibit D-1

Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal

Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT

ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Credit Agreement, dated as of May 14,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PBF Logistics LP (the
“Borrower”), Wells Fargo Bank, National Association, as administrative agent
under the Credit Agreement (the “Administrative Agent”) and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 1(e)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate or
the IRS Form W-8BEN changes, the undersigned shall promptly so inform such
Lender in writing, and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate and
IRS Form W-8BEN in either the calendar year in which each payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit D-2

Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal

Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT

ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Credit Agreement, dated as of May 14,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PBF Logistics LP (the
“Borrower”), Wells Fargo Bank, National Association, as administrative agent
under the Credit Agreement (the “Administrative Agent”) and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 1(e)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) neither
the undersigned nor any of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or any of the IRS Form W-8BENs changes,
the undersigned shall promptly so inform such Lender and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate and all applicable Form W-8BENs in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit D-3

Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal

Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN LENDERS THAT ARE

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Credit Agreement, dated as of May 14,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PBF Logistics LP (the
“Borrower”), Wells Fargo Bank, National Association, as administrative agent
under the Credit Agreement (the “Administrative Agent”) and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 1(e)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) neither the
undersigned nor any of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate or any of the Form W-8BENs,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate and applicable IRS Form W-8BENs in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

- 1 -

Exhibit D-4 to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

 

Name:   Title:  

Date:             , 20[    ]

 

- 2 -

Exhibit D-4 to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

Initial Loan Commitments

 

Lender

   Commitment      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 45,875,000         15.291666667 % 

Citibank, N.A.

   $ 45,825,000         15.275 % 

Deutsche Bank AG New York Branch

   $ 45,825,000         15.275 % 

Barclays Bank PLC

   $ 45,825,000         15.275 % 

Credit Suisse AG, Cayman Islands Branch

   $ 45,825,000         15.275 % 

Morgan Stanley Senior Funding, Inc.

   $ 45,825,000         15.275 % 

UBS AG, Stamford Branch

   $ 25,000,000         8.333333333 % 

Subsequent Loan Commitments

 

Lender

   Commitment      Applicable Percentage

Wells Fargo Bank, National Association

   $ 0      

Citibank, N.A.

   $ 0      

Deutsche Bank AG New York Branch

   $ 0      

Barclays Bank PLC

   $ 0      

Credit Suisse AG, Cayman Islands Branch

   $ 0      

Morgan Stanley Senior Funding, Inc.

   $ 0      

UBS AG, Stamford Branch

   $ 0      

 

- 1 -

Schedule I to Term Loan Credit Facility

(PBF Logistics LP)



--------------------------------------------------------------------------------

SCHEDULE II

CERTAIN BORROWER INFORMATION

 

Jurisdiction of Organization:

   Delaware

Type of Organization:

   Limited Partnership

Organizational Identification Number:

   Delaware: 130226994

Location of Chief Executive Office or Sole Place of Business:

  

1 Sylvan Way

Parsippany, New Jersey 07054

 

- 1 -

Schedule II to Term Loan Credit Facility

(PBF Logistics LP)